I dissent.
As the opinion points out, there is an entire absence of authority on the issue before us, and the controlling consideration should therefore be the purpose of the charter provision. If familiarity with the problems of the district and with the voters thereof is the test, then the candidate here can certainly qualify, for he was for the full period a resident of a territory of which the present District No. 10 was a part. In other words, every voter in District No. 10 as it was formerly constituted, resided in the same territorial unit he did.
If the purpose of the statute will not be thwarted by upholding the eligibility of this candidate, then we should, as a matter of policy, do so, and leave to the voters the fullest possible measure of freedom in their choice of officers. In my opinion it is reasonable and proper to say that Arnold was always, during the period in question, a resident of District No. 10; that in spite of the reorganization of the boundaries of said district, he still is, as a result of his change of residence, a resident of said district; and that therefore he has complied with the letter of the charter *Page 538 
provision, and to permit him to be a candidate would do no violence to its spirit.
The question whether he would have been an eligible candidate in the district of his former residence if he had not moved is not involved, and should not be permitted to determine the issue presented herein.
Shenk, J., and Curtis, J., concurred.